Citation Nr: 1232942	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  06-39 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable rating for service-connected hypertension, to include the propriety of a discontinued award of service-connected benefits for hypertension from August 1975 to January 2005.

2.  Entitlement to service connection for an acquired psychiatric disorder, also claimed as anxiety disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which assigned a noncompensable rating for hypertension effective January 12, 2005, and denied service connection for anxiety disorder.

These claims were previously denied by the Board in a May 2010 rating decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a February 2012 decision, the Court vacated the Board's May 2010 decision and remanded the matter back for further action.

In light of the decision in Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009), the Board has rephrased the Veteran's claim for service connection for anxiety disorder as entitlement to service connection for an acquired psychiatric disorder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Hypertension

A.  Discontinued Award

Historically, the Veteran was awarded service connection for hypertension in a September 1970 rating decision.  He was granted a 10 percent rating effective July 27, 1970.  The rating decision noted that a future examination to evaluate the Veteran's disability was scheduled for July 1975.

The Veteran failed to appear for the July 1975 examination.  In August 1975, he was notified that, as a result of his failure to report for an examination, his payments were discontinued, and that further action could not be taken unless he informed the RO of his willingness to report for an examination.  However, he did not respond, and the "discontinued" status of the award remained in place until January 2005, when the Veteran filed his current hypertension claim and was assigned a noncompensable rating for hypertension effective January 12, 2005.

Notably, regulations in effect as of August 1975 state that when a veteran without adequate reason fails to report for a Veterans Administration examination, the awards to the veteran and any dependents will be discontinued.  See 38 C.F.R. § 3.655(a) (1975).  Exceptions exist for static disabilities and prestabilization ratings.  38 C.F.R. § 3.655(b) (1975).  If a subsequent examination shows a changed condition and the disability is no longer compensable in degree, the award will not be reopened for the period of discontinuance.  38 C.F.R. § 3.655(d) (1975).

In addition, where a veteran fails without adequate reason to respond to an order to report for Veterans Administration examination within 1 year from the date of request and payments have been discontinued, the claim for such benefits will be considered abandoned.  38 C.F.R. § 3.158 (1975).

In its February 2012 decision, however, the Court noted that there was no explanation by either the RO or the Board during the adjudication of the Veteran's current hypertension claim regarding the status of his hypertension rating for the period between August 1975 and January 2005.  The Court noted further that there was no determination of when the Veteran's hypertension rating was actually reduced from the 10 percent rating to 0 percent or the effect of the suspension or discontinuation of payment on the hypertension rating itself.  The Court found that without the aid of a Board determination on the finality of a prior decision, the Court, on the record as it stood before it, was unable to discern whether the rating protections afforded by 38 U.S.C. § 110 and 38 C.F.R. § 3.344 are applicable to the Veteran's hypertension rating.  Therefore, the RO should, in the first instance, address the history of the Veteran's hypertension rating including a discussion of any potentially final decision prior to January 2005, and including a review of whether the Veteran's award of service connection for hypertension was properly discontinued from August 1, 1975 to January 11, 2005; and whether the provisions of 38 U.S.C.A. § 110 and 38 C.F.R. § 3.344 governing the protection and stabilization of ratings are applicable.

B.  VA Examination

The Veteran was afforded a VA examination in October 2005, and the most recent treatment records associated with the claims file include blood pressure readings through December 2009.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Because there may have been a significant change in his condition, the Board finds that a new examination is needed to fully and fairly evaluate the Veteran's claim for an increased disability rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Acquired Psychiatric Disorder

Pursuant to the Court's February 2012 decision, this claim must be remanded to afford the Veteran a VA examination to determine the nature and etiology of his claimed acquired psychiatric condition.  If the Veteran is diagnosed with a psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether that condition is attributable to service.  If the Veteran is diagnosed with PTSD, more specific development may be required.

The Board notes that effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).
 
Specifically, the final rule amended 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: (f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Therefore, on examination, if the Veteran is diagnosed with PTSD, the examiner should specify whether the associated stressors are related to the Veteran's fear of hostile military or terrorist activity, as defined above.

If the associated stressors are not related to a fear of hostile military or terrorist activity, then the AMC/RO should undertake additional development to verify the Veteran's stressors.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise for the purpose of determining the current severity of his hypertension.  The claims folder must be made available to and reviewed by the examiner.  All tests deemed necessary should be conducted.  All findings and conclusions should be set forth in a legible report.  The report should set forth all objective findings regarding his hypertension, including systolic and diastolic pressure readings, any medication prescribed, and a finding as to whether he has a history of diastolic pressure predominantly 100 or more that requires continuous medication for control.

2.  The Veteran should be scheduled for a VA examination to determine whether it is at least as likely as not that the Veteran has an acquired psychiatric disorder, to include PTSD, which is the result of his military service.  All indicated tests and studies should be accomplished, and the examiner should provide an opinion as to whether it is at least as likely as not that any diagnosed acquired psychiatric disorder to include PTSD was incurred in or is otherwise related to service.  

Any psychiatric diagnosis should be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders-IV.  After reviewing of the claims file and obtaining a history from the Veteran regarding his stressors during service, the examiner must specifically discuss whether the Veteran meets the diagnostic criteria in DSM-IV for diagnosis of PTSD.  In this regard, the examiner must indicate whether the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressors.  The examiner must also specifically state whether or not the claimed stressors are related to the Veteran's fear of hostile military or terrorist activity, including but not limited to an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft.

If a diagnosis other than PTSD is rendered, the examiner should opine as to whether it is at least as likely as not that the identified disorder is attributable to service.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner should review the entire record and provide a complete rationale for all opinions offered.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3.  If, and only if, the Veteran is diagnosed with PTSD due to stressors in service that are not related to the Veteran's fear of hostile military or terrorist activity as defined by 38 C.F.R. § 3.304(f), then the AMC/RO should request from the Veteran a statement containing as much detail as possible regarding the identified stressors.  The Veteran should be asked to provide specific details of the claimed stressful events during service, such as dates, places, detailed descriptions of the events, his service units in Vietnam, duty assignments and the names and other identifying information concerning any individuals involved in the events.  He should try to identify the dates of the claimed stressors within two month periods of time. The Veteran should be told that the information is necessary to obtain supportive evidence of the stressful events and that failure to respond may result in adverse action.

4.  The AMC/RO should forward any stressor information that is capable of verification to the U.S. Army and Joint Services Records Research Center (JSRRC), at 7701 Telegraph Road, Alexandria, VA 22315-3802, so that it can provide any information based on a review of unit or other records that might corroborate the claimed stressor(s).  If referral to JSRRC or other pertinent sources is to no avail, the AMC/RO should advise the Veteran to submit alternate forms of evidence to support his claim of service connection for PTSD.  All attempts to obtain the records should be documented in the claims file.

If the JSRRC or other appropriate agency requests more specific descriptions of the stressors in question, notify the Veteran and request that he provide the necessary information.  If the Veteran provides additional information, forward it to the requesting agency.

5.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

6.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  

The AMC/RO should also address the history of the Veteran's hypertension rating including a discussion of any potentially final decision prior to January 2005, and including a review of whether the Veteran's award of service connection for hypertension was properly discontinued from August 1, 1975 to January 11, 2005; and whether the provisions of 38 U.S.C.A. § 110 and 38 C.F.R. § 3.344 governing the protection and stabilization of ratings are applicable.

If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


